DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a 371 of PCT/CN2018/115092 which was filed on November 12, 2018.
A preliminary amendment was received from the applicant on July 26, 2019.

Drawings
The drawings were received on July 26, 2019.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 1, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance.  The ROV winch for a mothership as claimed is not shown or suggested in the prior art because of the use of a pulley that is rotatably connected to an A-shaped support, where said pulley is comprised of a sliding section that slides along a rod with a groove, and a 
The prior art as disclosed by Sanders (US 4,021,019) shows the use of a heave compensating crane for a ship, where said crane includes a pulley that is rotatably connected to an A-shaped support, said pulley having a sliding section that moves along a worm screw, and a rotating section that is connected to said sliding section at a shaft.  Trail (US 10,328,999, US 9,855,999 and US 9,540,076) discloses launch and recovery systems for remotely operated vehicles (ROVs).  Tolefson (US 5,140,927) and Schimmeyer et al. (US 3,871,527) disclose motion compensating and tension control systems for a crane winch on a surface vessel for supporting a submersible payload with an umbilical cable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


October 4, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617